       Case 2:20-cv-00251-RB-GBW Document 27 Filed 03/31/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


SALLY REL,

               Plaintiff,

v.                                                            No. CIV 2:20-cv-00251

BOARD OF REGENTS OF NEW MEXICO STATE
UNIVERSITY, and TERESA BURGIN,

               Defendants.

                            MEMORANDUM OPINION AND ORDER

       Three factors ultimately swayed the Court to grant Ms. Rel’s Rule 56(d) motion: the unique

posture of the case, the greater detail of the third affidavit, and the fact that Ms. Rel has not been

given an opportunity to pursue certain discovery in this forum. Because of these issues, the Court

will grant the motion.

          I.   The Supplemental Affidavit of Brett Duke sufficiently alleged that evidence is
               not available to Ms. Rel.

       The Supplemental Affidavit of Brett Duke (“the Affidavit”), goes into much greater detail

than his previous iterations. (Compare Doc. 23-1, with Doc. 9.) In it Mr. Duke details: (1)

“probable facts not available” to Ms. Rel (see Doc. 23-1 at 4–5; 6; 7; 9–10); (2) “why those facts

cannot be presented currently [without discovery]” (see id. at 11) (stating that Ms. Rel cannot

present sufficient evidence to prove her claims because the needed facts “relate to Defendants’

decisions, motivations, policies, and practices, and therefore are exclusively within the knowledge

and possession of Defendants themselves”); (3) “what steps have been taken to obtain these facts”

(see id.) (stating that Ms. Rel conferred with Defendants’ counsel multiple times to obtain

depositions to no avail); and (4) “how additional time will enable [Ms. Rel] to obtain those facts

                                                  1
       Case 2:20-cv-00251-RB-GBW Document 27 Filed 03/31/21 Page 2 of 3




and rebut the motion for summary judgment” (see id. at 3; 5; 6; 7; 8; 9; 10.) See Valley Forge Ins.

Co. v. Health Care Mgt. Partners, Ltd., 616 F.3d 1086, 1096 (10th Cir. 2010) (quoting Comm.

for the First Amend. v. Campbell, 962 F.2d 1517, 1522 (10th Cir. 1992)) (internal quotation

marks and subsequent citation omitted). Though Defendants state, in a conclusory fashion, that

“[t]hese are not the kinds of specific, focused facts for which Rule 56(d) relief is available” (Doc.

24 at 6–7), the Court concludes that the affidavit sufficiently addresses earlier concerns. Therefore,

the Court determines that the Affidavit satisfies the four threshold requirements for granting relief

pursuant to Rule 56(d).

         II.   Ms. Rel was not dilatory.

       Having concluded that the Affidavit satisfies the requirements for granting relief pursuant

to Rule 56(d), the Court must now determine whether Ms. Rel was dilatory in obtaining the

necessary facts. Even if the Affidavit satisfies the Rule 56(d) requirements, the Tenth Circuit has

held that “if the party filing the Rule 56([d]) affidavit has been dilatory, or the information sought

is either irrelevant to the summary judgment motion or merely cumulative, no extension will be

granted.” Patty Precision v. Brown & Sharpe Mfg. Co., 742 F.2d 1260, 1264 (10th Cir. 1984); see

also Jensen v. Redevelopment Agency, 998 F.2d 1550, 1553–54 (10th Cir. 1993) (“Unless dilatory

or lacking in merit,” a party’s 56(d) request “should be liberally treated.”) (quoting Comm. for the

First Amend. v. Campbell, 962 F.2d 1517, 1522 (10th Cir. 1992). The Court holds that Ms. Rel

was not dilatory.

       Defendants argue that because Ms. Rel failed to pursue depositions for two months

(December 2019 and January 2020), her actions were dilatory. (Doc. 24 at 9.) The Court is not

persuaded. Ms. Rel served notices of depositions on September 24, 2019, scheduling the

depositions for October 24, 2019, but the depositions did not occur at the Defendants’ request.



                                                  2
       Case 2:20-cv-00251-RB-GBW Document 27 Filed 03/31/21 Page 3 of 3




(Doc. 9-3 at 1.) Because Ms. Rel extended Defendants the courtesy of pushing back scheduled

depositions, the Court finds her actions show a good faith effort to further the litigation process.

She was not dilatory. See Chadwick v. Denver Pub. Sch. Dist., No. 09-CV-01616-WYD-KLM,

2011 WL 834186, at *5 (D. Colo. Mar. 4, 2011) (stating that the plaintiff was dilatory by not

making any effort to conduct depositions); Jensen, 998 F.2d at 1554 (stating that a 56(d) request

was denied because “Plaintiffs . . . had an opportunity to make full discovery” but “simply chose

not to do so”); Johnson ex rel. Cano v. Holmes, 377 F. Supp. 2d 1039, 1044–45 (D.N.M. 2004)

(denying a 56(d) request where plaintiff did not explain why, during the discovery period that the

court allowed, he did not obtain the discovery sought in his motion). A word of caution to

Plaintiff’s counsel. The filing of an unsigned, unsworn affidavit in support of a third attempt to get

this right, exhausts the Court’s patience. Counsel is advised to turn sharp corners going forward.

       THEREFORE,

       IT IS ORDERED that Plaintiff’s Amended Motion for Extension (Doc. 23) is

GRANTED.

       IT IS FURTHER ORDERED that the Court DENIES Defendants’ Motion for Summary

Judgment (Doc. 7) WITHOUT PREJUDICE with leave to refile.



                                                      ___________________________________
                                                      ROBERT C. BRACK
                                                      SENIOR U.S. DISTRICT JUDGE




                                                  3
